[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] DECISION AND JUDGMENT ENTRY
This matter is before the court sua sponte.  The court hereby issues this notice of errata and orders that the Opinion and Journal Entry in this case, dated February 18, 2000 be corrected as follows.  In the first full paragraph, "appellant" should be changed to "appellee" as indicated:
  "After the railroad sent documents which showed the right-of-way, appellee said that they attempted to work out an arrangement. * * * Appellee also acknowledged that two vehicles had been hit. * * *"